 
 
IV 
108th CONGRESS
2d Session
H. RES. 875 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2004 
Mrs. Maloney (for herself and Mr. George Miller of California) submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives respecting the availability of legislation on the Internet. 
 
 
That clause 6(c) of rule XIII of the Rules of the House of Representatives is amended by striking the period at the end of subparagraph (2) and inserting a semicolon and by adding at the end the following new subparagraph:  
 
(3) a rule or order eliminating the reading in full of any bill, resolution, conference report, or amendment unless such measure is available to all Members and made available to the general public by means of the Internet for at least 24 hours before its consideration.. 
2.The amendment made by the first section of this resolution shall take effect immediately before noon January 3, 2005.  
 
